Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The cross reference related to the application cited in the specification must be updated (i.e. updated the relevant status, with PTO serial numbers or patent numbers where appropriate, on pages 1, paragraph [0001].  

Information Disclosure Statement
The listing of references in the specification (See under “Cross-Reference to Related Applications”, pages 1-2) is not a proper information disclosure statement.  37 C.F.R §1.56 imposes a duty to disclose information material to patentability. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 


Drawings Objection
The drawing is objected to because the components for example of Figs. 1-5 are not clearly labeled, the entire drawings should be so revised. Corrected drawing sheets in compliance with 3 7 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 3 7 CFR 1.12 l(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3,9-12 and 15-18 are objected to because of the following informalities: 
Claims 3, 9, and 15, an acronyms first recited in claims should be spelled out, e.g., first occurrence of “G” should be spelled out.
Claims 9-12 ad 15-18, --the-- should be inserted before “SON”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-7 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

       Claims 1-7 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to Heterogeneous Gateway (HNG) having a real-time Self Optimizing Network (SON) Virtual Network Function (VRF) which is software and non-statutory subject matter.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-18 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/492,555 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larish et al. (US 2019/0149425, Larish hereinafter) in view of Ashrafi (US 2018/0376338, Ashrafi hereinafter).

As to claim 1,  Larish teaches Heterogeneous Gateway (HNG)  (e.g., see FIG. 1, para 43, “wireless access network 120 may include an LTE Advanced (LTE-A) wireless access network and/or any other advanced network, such as a 5G wireless access network that includes functionality such as carrier aggregation; advanced or massive multiple-input and multiple-output (MIMO) configurations (e.g., an 8×8 antenna configuration, a 16×16 antenna configuration, a 256×256 antenna configuration, etc.); cooperative MIMO (CO-MIMO); relay stations; Heterogeneous Networks (HetNets) of overlapping small cells and macrocells; Self-Organizing Network (SON) functionality; MTC functionality, such as 1.4 MHz wide enhanced MTC (eMTC) channels (also referred to as category Cat-M1), Low Power Wide Area (LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology, and/or other types of MTC technology; and/or other types of LTE-A and/or 5G functionality”) comprising; 
a real-time Self Optimizing Network (SON) Virtual Network Function (VRF) included as part of the HNG (e.g., para 55, “SON system 160 may include one or more devices, such as computer devices and/or server devices, which perform self-organization and/or self-optimization functions for provider network 110. For example, SON system 160 may perform a SON action to adjust one or more configuration parameters of provider network 110, wireless access network 120, customer network 130, and/or cloud center network 140. The SON action may, for example, adjust at least one of a coverage optimization parameter, a capacity optimization parameter, a handover parameter, a neighbor list changes parameter, an antenna tilt parameter, a delay optimization parameter, a carrier optimization parameter, a random access channel parameter, and/or another type of optimization parameter”) ; 
wherein data (e.g., “obtaining various metrics”)  from connected devices (e.g., “user equipment (UE) devices”) is forwarded to the HNG (e.g., see FIG. 1, para 20, “SON functions may be carried out by obtaining various metrics, also referred to as key performance indicators (KPIs), across a large number of base stations and user equipment (UE) devices and to perform analysis on the obtained metrics. The result of the analysis may indicate a change in one or more parameters of a network node in response to changing conditions”).
Larish teaches further wherein the data is processed and results are displayed (e.g., “may indicate”) to a user (e.g., para 20, “SON functions have enabled automation of optimization functions for networks and may be deployed at a scale to manage 4G and 5G wireless networks and/or to manage switching and routing in wired electrical or optical networks. For example, SON functions may be used to enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, changes to handoff parameters to reduce handover drops, route optimizations, load balancing of data traffic, and/or other types of parameters that previously required laborious procedures to be executed manually. “,  “The result of the analysis may indicate a change in one or more parameters of a network node in response to changing conditions” for “displaying content to a user” in para 63).  
 	However, Larish does not teach wherein the data is organized into virtualized containers, wherein the data is processed by agile analytics.
Ashrafi teaches wherein  data (e.g., “packets/data”)  is organized into virtualized containers (e.g., see FIG. 12, para 77, “The control layers 1206 include the programming frameworks layer 1208; application platforms layer 1210; VM/VIM managers layer 1212; containers layer 1214; operating systems layer 1216; virtual machines layer 1218; management and orchestration layer 1220; carrier network layer 1222; network controller layer 724; programmable data plane layer 726 and hardware layer 1228. Various portions of each of the layers 1206 are needed to provide interconnection between the telco, enterprise and consumer applications 1202 and the photonic and radio resources 1204.”  for  “ The backhaul network 102 carries packets/data to and from the core network 106.” In para 42) , and 
wherein the data (e.g., “packets/data”)  is processed by agile analytics (e.g.,  para 104, “the software-defined NFV architecture further offers agile traffic steering and joint optimization of network functions and resources. “ for  “ The backhaul network 102 carries packets/data to and from the core network 106.” In para 42. Also, see para 60, “These virtualized network functions 534 include access CP functions 536, distributive core functions 538 and management analytics 540. Another group of virtualized network functions 542 exist upon the virtualization layer 532 within the core cloud network 521. These functions include packet core functions 544 and management analytics 546”) and results are displayed to a user (e.g., para 56, “The ability to alter optimization targets within the RAN provides for a shift to quality of experience (QoE) of the user. The radio access network 318 may provide for real-time testing and monitoring of the RAN and its associated links. ”, “By measuring various performance parameters within the RAN 318 shifts to new key performance indicators (KPIs) may be measured and tracked by the RAN” for  “users to an Internet-of-things functionality”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Larish  by adopting the teachings of Ashrafi to   “ minimize the service providing cost and maximize the utilization of network resources. In this case, the obtained higher resource utilization will introduce less investigation on the hardware equipment, which on the other hand simplifies networking operations. Moreover, by automating current manually intensive network configuration, provisioning, and management, the time and operational complexity are significantly reduced and manual errors are dramatically decreased, which offers better scalability.” (Ashrafi, para 107).


As to claim 2, Larish teaches wherein the data is used for at least one of planning, deployment, optimization and maintenance  (e.g., para 20, “SON functions may be used to enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, changes to handoff parameters to reduce handover drops, route optimizations, load balancing of data traffic”) .

As to claim 3, Larish teaches wherein the SON VRF enables self-optimization and seamless mobility across any G (e.g., para 20, “ SON functions have enabled automation of optimization functions for networks and may be deployed at a scale to manage 4G and 5G wireless networks and/or to manage switching and routing in wired electrical or optical networks.”).  

As to claim 4, Larish teaches   wherein the SON VRF enables self-optimization and seamless mobility across any haul (e.g.,para 55,  “SON system 160 may include one or more devices, such as computer devices and/or server devices, which perform self-organization and/or self-optimization functions for provider network 110. For example, SON system 160 may perform a SON action to adjust one or more configuration parameters of provider network 110, wireless access network 120, customer network 130, and/or cloud center network 140. The SON action may, for example, adjust at least one of a coverage optimization parameter, a capacity optimization parameter, a handover parameter, a neighbor list changes parameter, an antenna tilt parameter, a delay optimization parameter, a carrier optimization parameter, a random access channel parameter, and/or another type of optimization parameter.” ).  

As to claim 5, Larish teaches further  wherein the SON VRF enables self-optimization (see rejection of 3 above). However, Larish does not explicitly  teach seamless mobility across any slice.  Ashrafi teaches the SON VRF enables self-optimization (e.g., “dynamically adjusted within the system applications and resources depending upon changing system needs”)  and  seamless mobility across any slice (e.g., see FIG. 12,  para 78, “slices 1230-1234 can be dynamically adjusted within the system applications and resources depending upon changing system needs. Thus, a slice 1230, 1232, 1234 can be uniquely and adaptively configured to utilize only those network control layers 1206 and only those portions of the network control layers that are necessary in order to have the application function in a desired fashion”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Larish  by adopting the teachings of Ashrafi to   “ minimize the service providing cost and maximize the utilization of network resources. In this case, the obtained higher resource utilization will introduce less investigation on the hardware equipment, which on the other hand simplifies networking operations. Moreover, by automating current manually intensive network configuration, provisioning, and management, the time and operational complexity are significantly reduced and manual errors are dramatically decreased, which offers better scalability.” (Ashrafi, para 107).


As to claim 6, Larish teaches wherein the SON VRF enables self-optimization and seamless mobility across any service (e.g., para 20, “ON functions have enabled automation of optimization functions for networks and may be deployed at a scale to manage 4G and 5G wireless networks and/or to manage switching and routing in wired electrical or optical networks. For example, SON functions may be used to enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, changes to handoff parameters to reduce handover drops, route optimizations, load balancing of data traffic, and/or other types of parameters that previously required laborious procedures to be executed manually. SON functions may be carried out by obtaining various metrics, also referred to as key performance indicators (KPIs), across a large number of base stations and user equipment (UE) devices and to perform analysis on the obtained metrics” for “Wireless access network 120 may enable user equipment (UE) device 124 to connect to provider network 130 for mobile telephone service, Short Message Service (SMS) message service, Multimedia Message Service (MMS) message service, Internet access, access to a private network, cloud computing, and/or other types of data services.” In para 41).  


As to claim 7, see rejection of claim 1 above.
.  
As to claims 8-12, see rejection of claims 2-6 above. 

As to claim 13, see rejection of claim 1 above. Larish teaches further a non-transitory computer-readable medium containing instructions for providing a real- time Self Optimizing Network (SON) Virtual Network Function (VRF), which, when executed, cause a system to perform  (  e.g., see FIG. 2, para 60, “ Processor 220 may include any type of single-core processor, multi-core processor, microprocessor, latch-based processor, and/or processing logic (or families of processors, microprocessors, and/or processing logics) that interprets and executes instructions”).

As to claims 14-18, see rejection of claims 2-7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barth et al. (US 2016/0253340) discloses  “An analytical computing environment for large data sets comprises a software platform for data management. The platform provides various automation and self-service features to enable those users to rapidly provision and manage an agile analytics environment.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194